PER CURIAM
The trial court apparently based its conclusion upon the fact that although the note matured Sep. 5, 1925, no suit was entered upon this note until early in 1928. The inference which the court drew from that circumstance is that Rosenstein knew of the agreement between Richberger and Davis and that he took the note subject to whatever defense D,avis had against Richberger, the original payee.
While it is true that the length of time which elapsed between the maturity of the note and the date when the action was started is a circumstance which can be considered as bearing upon the question of notice of inflrmaties, it is not in our opinion sufficient by itself to establish that inference.
We hold that the judgment of the Municipal court is manifestly against the weight of the evidence and the judgment is therefore reversed and the cause remanded for further proceedings according to law.
Vickery, PJ, Levine and Sullivan, JJ, concur.